                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                         SOUTHERN DIVISION at LONDON

LISA A. DIXON,                   )
                                 )
     Plaintiff,                  )              Civil No. 6:19-cv-293-JMH
                                 )
V.                               )
                                 )
ANDREW SAUL,                     )            MEMORANDUM OPINION AND ORDER
Commissioner of Social Security, )
                                 )
     Defendant.                  )

                                       ****

     Plaintiff Lisa A. Dixon brought this action pursuant to 42

U.S.C. § 405(g) to obtain judicial review of an administrative

decision     of   the   Commissioner    of    Social    Security    denying   her

applications for disability benefits.            The Court, having reviewed

the record, will AFFIRM the Commissioner’s decision, as it is

supported by substantial evidence.

                            I. STANDARD OF REVIEW

     Judicial review of the Commissioner’s decision is limited to

determining whether it is supported by substantial evidence and

was made pursuant to proper legal standards.                 Cutlip v. Sec’y of

Health   &    Human     Servs.,   25   F.3d   284,     286   (6th   Cir.   1994).

“Substantial evidence” is defined as “more than a scintilla of

evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.”        Id.   Courts are not to conduct a de novo review,


                                        1
resolve     conflicts     in     the    evidence,     or    make     credibility

determinations.     Id.    Rather, we are to affirm the Commissioner’s

decision, provided it is supported by substantial evidence, even

if we might have decided the case differently.              See Her v. Comm’r

of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).

     The ALJ, in determining disability, conducts a five-step

analysis.    See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474

(6th Cir. 2003).      Step One considers whether the claimant is still

performing substantial gainful activity; Step Two, whether any of

the claimant’s impairments are “severe”; Step Three, whether the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform his past relevant

work; and Step Five, whether significant numbers of other jobs

exist in the national economy which the claimant can perform.                  As

to the last step, the burden of proof shifts from the claimant to

the Commissioner.     Id.; see also Preslar v. Sec’y of Health & Human

Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                                 II. DISCUSSION

     In November 2016, Plaintiff protectively filed her current

applications    for     disability       insurance      benefits     (DIB)     and

supplemental    security       income   (SSI).   (Tr.    109-110,    261,    267).

Additionally, in January 2017, Plaintiff filed an application for

Disabled    Widow’s     Benefits.       (Tr.   111,     277).   In   all     three

applications, Plaintiff alleged disability as of August 1, 2013.

                                         2
The applications were denied initially and on reconsideration and

by an ALJ after an administrative hearing, (Tr. 32-72). The Social

Security   Administration’s       Appeals        Council     then    declined

Plaintiff’s   request    for   review,    (Tr.     1-6),   making   the   ALJ’s

December 5, 2018 decision the final agency decision for purposes

of judicial review, (Tr. 9-31). 20 C.F.R. § 422.210(a). This appeal

followed and, after briefing, the case is ripe for review pursuant

to 42 U.S.C. § 405(g).

     Plaintiff was 50 years of age as of her amended alleged

disability onset on February 1, 2017 and 52 years of age as of the

Commissioner’s final decision on December 5, 2018, (Tr. 261).

Plaintiff has a college education (two associate degrees) and past

relevant work. (Tr. 67, 327). In materials associated with her

initial applications, she alleged she was unable to work due to

mental impairments. (Tr. 326).

     During the period approximating Plaintiff’s amended alleged

disability onset date in February 2017 and the ALJ’s decision in

December   2018,   the    relevant       medical    record    reflects     that

Plaintiff’s treatment was primarily from Mountain Comprehensive

Health (MCHC), including by Byron Thomas, D.O., and mental health

nurse practitioner, Anita Collins McCullun, and from Appalachian

Regional HealthCare (ARH). At numerous examinations performed

during the relevant period, Plaintiff presented inter alia as being

alert, well appearing, not in distress, fully oriented, with normal

                                     3
musculoskeletal and neurological examinations (Tr. 836, 840, 894,

1089-1090, 1093). Further, at numerous examinations, Plaintiff

failed to report or even denied vertigo or dizziness symptoms (Tr.

704, 717, 888, 1022, 1043, 1094). Plaintiff received additional

treatment at the Asthma & Allergy Center and the Kentucky Sleep

Apnea Center. In May 2018, Plaintiff reported to a Kentucky Sleep

Apnea Center provider that she had not experienced any recent

vertigo after beginning a low-salt diet. Physical examination

revealed no evidence of middle ear pathology. (Tr. 1089).

     Notwithstanding the generally normal examination findings and

Plaintiff’s not reporting vertigo or dizziness symptoms, as noted

above, in November 2017, MCHC provider, Dr. Thomas completed a

medical   source   check-box     questionnaire    form   containing   his

responses about Plaintiff’s ability to perform physical work-

related activities as related to Plaintiff’s alleged Meniere’s

Disease. Without supporting medical/clinical findings, and on what

appears to have been largely premised on Plaintiff’s subjective

complaints, Dr. Thomas reported inter alia that Plaintiff was

subject to Meniere’s attacks an average of five times per week,

with such attacks lasting two hours and being worse when standing.

Dr. Thomas also reported that Plaintiff was unable to perform daily

activities. (Tr. 1009-1013).

     In   May   2018,   nurse   practitioner   Anita   Collins   McCullun,

provided an overly restrictive two-page check-box form mental

                                     4
assessment,      without     requested            supporting     medical/clinical

findings, as to Plaintiff’s ability to perform mental work-related

activities. In addition, the form provides no narrative or comment

as to the basis for the assessment provided. Dr. Thomas also

appears to have provided an undated endorsement of Ms. McCullun’s

opinion as to Plaintiff’s mental functioning. (Tr. 1086-1087,

1162-1163).

     State agency psychological consultants Kay Barnfield, Psy.D.,

and Shambra Mulder, Ph.D., reviewed the record in February 2017

and May 2017, respectively. (Tr. 77-78, 121-122).

     Dr. Barnfield opined that Plaintiff was not subject to a

severe mental impairment with mild limitations in understanding,

remembering, or applying information; interacting with others; in

concentration,    persistence,      or       in    maintaining       pace;    and   in

adapting or managing oneself. (Tr. 77-78). Three months later, Dr.

Mulder echoed Dr. Barnfield’s opinion that Plaintiff was not

subject to a severe mental impairment. (Tr. 121-122). Both Dr.

Barnfield and Dr. Mulder noted that Plaintiff’s mental status exams

have been consistently within normal limits. (Tr. 77-78, 121-122).

     In June 2017, state agency physician, Allen Dawson, M.D.,

opined   that    Plaintiff    had   abilities         consistent       with    medium

exertion   work     with     additional           postural     and    environmental

limitations.



                                         5
        Dr. Dawson specifically noted normal physical examinations

during the period from Plaintiff’s originally alleged disability

onset date. 20 C.F.R. § 404.1567(c) (medium exertion); (Tr. 123-

126).

        At    her    August    2018   administrative         hearing,    Plaintiff

testified that she last worked in January 2017. (Tr. 36). She said

that her worst problems were irritable bowel syndrome (IBS),

bipolar      and    depression.     (Tr.       40).   In   additional   testimony,

Plaintiff      described      her   alleged       impairments,    symptoms,   and

associated treatment. (Tr. 40-55, 60). She said that she has a

driver’s license and drives wherever necessary, including to visit

friends or go to restaurants. (Tr. 56). In response to prompting

from her counsel, Plaintiff testified that Meniere’s makes her

dizzy (vertigo) about once a month for about four days. (Tr. 56-

59). In response to follow up questions from the ALJ, Plaintiff

testified that she had been experiencing dizziness only since the

spring of 2018. (Tr. 62-63). Finally, Plaintiff said that she has

a college education (two associate degrees). (Tr. 67).

        A vocational expert (VE), Betty Hale, also testified. (Tr.

65-71). After testifying as to Plaintiff’s past relevant work

identified as a bank teller, administrative assistant, credit

clerk, and telephone operator, (Tr. 66), the ALJ asked the VE to

assume a hypothetical individual of Plaintiff’s age, education and

work experience, with limitations the same as those ultimately

                                           6
determined by the ALJ to be those of Plaintiff. The VE testified

that such an individual could perform Plaintiff’s past relevant

work as well as the representative unskilled medium exertion

occupations of cashier, laundry worker, and bagger. (Tr. 69-70).

The VE further testified that her responses were consistent with

the Dictionary of Occupations Titles (DOT). (Tr. 71).

      After a careful review of the record, the ALJ found that

during the relevant period she had severe impairments consisting

of obesity, an anxiety disorder, and depressive disorders, with

Meniere’s disease and asthma that were not severe under the Act.

(Tr. 15: Finding No. 5). ALJ found that Plaintiff’s impairments

did   not   meet   or   equal   the   severity   of   a    listed   impairment

including, specifically, spinal, depressive, and anxiety disorders

(Tr. 16-17: Finding No. 6). The ALJ found that Plaintiff had the

residual functional capacity (RFC) to perform a broad range of

medium exertion work activities with additional specific postural

and mental limitations, (Tr. 17-22: Finding No. 7), and that

medically    determinable       impairments   could       not   reasonably   be

expected to impose symptoms of the intensity, persistence, and

limiting effects alleged, (Tr. 18).

      After finding that Plaintiff could perform her past relevant

work, (Tr. 22-23: Finding No. 8), the ALJ further found that

Plaintiff retained the capacity to perform the representative

unskilled medium exertion occupations of cashier, laundry worker

                                       7
and   bagger,    existing   in   significant    numbers   in   the   national

economy, (Tr. 23-24: Finding No. 12). Therefore, the ALJ found

Plaintiff was not disabled under the Act from her amended alleged

disability onset date in February 2017, through the Commissioner’s

final decision on December 5, 2018, now before the Court, (Tr. 24:

Finding No. 13)

      As the Supreme Court recently reiterated, “[o]n judicial

review, an ALJ’s factual findings . . . ‘shall be conclusive’ if

supported by ‘substantial evidence.’” Biestek v. Berryhill, 139

S.Ct. 1148, 1153 (2019) (quoting 42 U.S.C. § 405(g)). The threshold

for     evidentiary   sufficiency    under     the   substantial     evidence

standard is “not high.” Biestek, 139 S.Ct. at 1154. A reviewing

court may not try the case de novo, resolve conflicts in the

evidence, or decide questions of credibility. Ulman v. Comm’r of

Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012). Even if the court

would     have   resolved    the    factual    issues     differently,    the

Commissioner’s decision must stand if supported by substantial

evidence. Tyra of Health & Human Servs., 896 F.2d 1024, 1028 (6th

Cir. 1990). The court’s inquiry “as is usually true in determining

the substantiality of evidence, is case-by-case,” and “defers to

the presiding ALJ, who has seen the hearing up close.” Biestek,

139 S.Ct. at 1157.

      Here, Plaintiff’s first challenge to the ALJ’s decision is

her claim that the ALJ should have considered her alleged Meniere’s

                                      8
Disease to be a severe impairment at step two of the sequential

evaluation. [DE 13-1, at 1, 4-5]. This is a largely academic

question because the ALJ found that Plaintiff did have severe

impairments and continued in the sequential evaluation. Moreover,

in his reasonable RFC determination, the ALJ continued to provide

further evaluation of the evidence associated with Plaintiff’s

Meniere’s Disease, (Tr. 20-22). See Anthony v. Astrue, 266 F. App’x

451, 457 (6th Cir. 2008) (unpublished) (citing Maziarz v. Sec’y of

Health & Human Servs., 837 F.3d 240, 244 (6th Cir. 1987)); see

also Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801, 803 (6th Cir.

2003) (unpublished) (“Because the ALJ found that Pompa had a severe

impairment at step two of the analysis, the question of whether

the ALJ characterized any other alleged impairment as severe or

not severe is of little consequence.”).

     Thus, the finding of non-severity as to Plaintiff’s alleged

Meniere’s Disease is not legally relevant because the ALJ went on

to determine Plaintiff’s RFC between steps three and four, and, at

that point, was required to consider her severe and non-severe

impairments. See 20 C.F.R.§ 404.1545(a)(2) (“We will consider all

of your medically determinable impairments of which we are aware,

including your medically determinable impairments that are not

‘severe’ . . . .”). In his December 2018 decision, the ALJ pointed

out that he was required to do so, and it was exactly what he did.

(Tr. 14, 20-22).

                                 9
     Moreover,    in       support        of    his   justifiable      step   two

determination    as   to    the   non-severity        of   Plaintiff’s   alleged

Meniere’s disease, the ALJ also pointed out numerous instances

when Plaintiff failed to report or even denied vertigo or dizziness

symptoms at examinations during the relevant period. (Tr. 15; Tr.

587, 704, 717, 888, 1022, 1089, 1092). This is further reflected

in the ALJ’s reasonable RFC evaluation and in his according only

minimal weight to Dr. Thomas’s check-box form opinion (void of

supporting objective findings), in part, because of Plaintiff’s

conflicting   self-reporting         as    to   the   existence   of   dizziness

symptoms and the duration of her Meniere’s episodes. (Tr. 21; Tr.

1009-1013). See Elam v. Comm’r of Soc. Sec., 348 F.3d 124, 125

(6th Cir. 2003) (“decision must be affirmed if the [ALJ]’s findings

and inferences are reasonably drawn from the record or supported

by substantial evidence, even if that evidence could support a

contrary decision.”); see also Dyson v. Comm’r of Soc. Sec., 786

F. App’x 586, 588 (6th Cir. 2019) (unpublished) (“[t]his court

does not weigh evidence, assess credibility or resolve conflicts

in testimony – that’s the ALJ’s job.”).

     Moreover, the ALJ noted that he had carefully considered the

entire record in making his findings of fact and conclusions of

law including his justifiable step two, step three, and RFC

findings. (Tr. 15, 17: Finding No. 7). The ALJ discussed relevant

medical evidence, including the findings and opinions obtained

                                          10
from Plaintiff’s treating medical sources, as well as state agency

medical   consultants,     Drs.      Dawson,   Barnfield,     and    Mulder,   in

reasonably determining which of Plaintiff’s alleged impairments

were   severe,    the   level   of    severity   at   step   three,    and   that

Plaintiff retained the RFC to perform a range of medium exertion

work with additional specific and significant postural and mental

limitations, (Tr. 15-22, Finding Nos. 5, 6; Tr. 77-78, 121-122).

See Richardson v. Perales, 402 U.S. 389, 399 (1971) (“We . . . are

presented with the not uncommon situation of conflicting medical

evidence.   The    trier   of   fact     has   the    duty   to   resolve    that

conflict.”).      Therefore,    the    ALJ     reasonably    found    that     the

impairment at issue was not severe because it did not have more

than a minimal effect on Plaintiff’s ability to perform work

activities, (Tr. 15; Finding No. 5). See Bowen v. Yuckert, 482

U.S. 137, 146 n.5 (1987) (claimant bears the burden at step two of

showing that he has a medically severe impairment or combination

of impairments). Thus, the Court rejects Plaintiff’s step two

argument.

       As to the ALJ’s justifiable finding at step three of the

sequential evaluation, it is noted that the ALJ pointed out that

although Plaintiff had “severe” physical and mental impairments,

they did not meet the criteria of any listed impairments described

in Appendix 1 of the Regulations (20 C.F.R. Subpart P, Appendix

1). This would include Meniere’s Disease under Listing 2.07,

                                        11
depressive disorders under Listing 12.04, and anxiety disorders

under Listing 12.06, of the Listing of Impairments. As the ALJ

justifiably determined that Plaintiff’s alleged Meniere’s Disease

did not rise to the level of a severe impairment, the Court finds

that it is axiomatic that the ALJ also would not find it to meet

the criteria of any listed impairment. See 20 C.F.R. § 404.1522(a)

(impairment is non-severe if it does not significantly limit the

physical or mental ability to do basic work activities). Moreover,

the ALJ reasonably noted that despite her combined impairments,

the medical evidence did not document meeting or equaling listing-

level severity, individually or in combination, as to Plaintiff’s

physical and mental impairments, (Tr. 16; Finding No. 6). See Hen

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (“the

burden of proof lies with the claimant at steps one through four

of   the    [sequential     evaluation        process],”   including      proving

presumptive disability by meeting a listing).

        Further, in relation to Plaintiff’s argument that her anxiety

and depression met or equaled the criteria set forth in Sections

12.04 and 12.06 of the Listing of Impairments, the ALJ reasonably

found    that   Plaintiff    was   not    subject    to    mental    impairments

satisfying the “Paragraph B” criteria of at least one extreme or

two marked limitations in a broad area of functioning. These

limitations     include     understanding,       remembering,       or   applying

information; interacting with others; concentrating, persisting,

                                         12
or maintaining pace; and adapting or managing themselves; as

required by Sections 12.04 and 12.06 of the Listing of Impairments,

(Tr. 16; Finding No. 6). See 20 C.F.R. 404 Subpart P, Appendix 1.

      Contrary to Plaintiff’s argument that the ALJ did not rely on

medical     evidence       in     making        his     justifiable         step      three

determination that Plaintiff’s alleged anxiety and depression were

not   of   listing    level      severity,       the    ALJ   provided       a   thorough

discussion      of   the   mental      health         evidence      of    record    as   to

Plaintiff’s      anxiety        and   depression         in   his        reasonable      RFC

evaluation and finding, (Tr. 17-22; Finding No. 7). As a result,

the ALJ’s RFC evaluation provides additional substantial support

for his prior step three analysis under 12.04 and 12.06. See

Bledsoe    v.   Barnhart,       165   F.   App’x       408,   411    (6th    Cir.     2006)

(unpublished) (finding that an ALJ appropriately considered a

claimant’s combined impairments at step three in part because

“[t]he ALJ described evidence pertaining to all impairments, both

severe and non-severe, for five pages earlier in his opinion and

made factual findings”).

      Thus, the ALJ complied with his step three requirements and

Plaintiff has not met her burden of proof at step three of the

sequential evaluation. See Murphy v. Sec’y of Health & Human

Servs., 801 F.2d 182, 185 (6th Cir. 1987) (it is the claimant’s

burden to prove the severity of her impairments).



                                           13
     Contrary      to   Plaintiff’s   argument,        in   arriving   at   his

justifiable RFC finding, the ALJ properly evaluated Dr. Thomas’s

opinions as well as those of Ms. McCullun, the ALJ pointed out

that the total evidence of record did not support both medical

sources opinions, including their own examination findings during

the relevant period. Thus, the ALJ reasonably accorded “minimal

weight” to their respective opinions, (Tr. 21-22). See Dyer v.

Soc. Sec. Admin, 568 F.App’x 422, 425 (6th Cir. 2014) (unpublished)

(the opinion of a treating source may be discounted “where that

opinion was inconsistent with other evidence of record or the

assessment relied on subjective symptoms without the support of

objective findings”).

     Moreover, in support of his reasonable RFC finding, the ALJ

justifiably accorded “some weight” to the opinions from state

agency psychologists Drs. Barnfield and Mulder that Plaintiff was

not subject to a severe mental impairment. Although the ALJ

reasonably found that their respective opinions appeared to be

somewhat in excess of the record evidence, they were generally

consistent with a preponderance of the evidence to the extent that

their respective opinions found Plaintiff not disabled due to her

alleged   mental    impairments.   (Tr.    22).   Of    further   significant

importance, the ALJ reasonably accorded weight to the opinion of

state agency physician, Dr. Dawson, noting that his opinion was

consistent with the evidence, (Tr. 22). See McGrew v. Comm’r of

                                      14
Soc. Sec., 343 F. App’x 26, 32 (6th Cir. 2009) (“State agency

medical . . . consultants . . . are highly qualified physicians

and psychologists . . . who are also experts in Social Security

disability evaluation.”)

      In her brief to the Court, Plaintiff does not adequately

explain why the ALJ’s assessment of her physical and mental

abilities was unreasonable in light of the probative evidence set

forth above. Instead, as noted above, Plaintiff provides a brief

incomplete    summary    of   her   past      diagnoses   and   treatment    with

conclusory arguments that she meets or equals Listings 2.07, 12.04

and   12.06   of   the   Listing    of   Impairments      and   that   the   ALJ’s

justifiable decision was not supported by substantial evidence. In

doing so, Plaintiff essentially ignores the substantial evidence

of record supporting the ALJ’s justifiable ultimate decision that

Plaintiff was not disabled under the Act.

      Thus, the ALJ justifiably found that between Plaintiff’s

amended alleged disability onset date of February 1, 2017, and his

December 5, 2018, decision, Plaintiff did not have physical or

mental limitations of listing level severity or beyond those

accounted for by his reasonable RFC finding and his well-reasoned

evaluation of Plaintiff’s alleged impairments that is supported by

substantial evidence. The ALJ carefully considered and discussed

relevant medical evidence, including the findings and opinions

from Plaintiff’s treating medical sources, as well as state agency

                                         15
medical consultants, in reasonably determining that Plaintiff did

not meet or equal the required severity level of an impairment or

impairments under the Listing of Impairments, and that she retained

the RFC to perform activities associated with unskilled, medium

exertion work, (Tr. 15-22: Finding Nos. 5, 6, 7). See Coldiron v.

Comm’r of Soc. Sec., 391 F. App’x 435, 439 (6th Cir. 2010)

(unpublished) (the ALJ is charged with the responsibility of

evaluating the medical evidence and the claimant’s testimony to

form an assessment of the claimant’s RFC).

     Contrary to Plaintiff’s largely undeveloped argument that the

ALJ’s decision was not supported by substantial evidence and that

the ALJ did not properly evaluate her medical conditions, the ALJ

specifically discussed the objective medical evidence associated

with Plaintiff’s complaints of allegedly disabling conditions,

including    consideration   of     chronologically   relevant   medical

records, (Tr. 587, 704, 717, 836, 840, 888, 1022, 1089, 1092), Dr.

Thomas’s and Ms. McCullen’s check-box form assessments, (Tr. 1009-

1013, 1086-1087, 1162-1163), and the opinions of state agency

reviewing medical and mental health consultants, Drs. Dawson,

Barnfield,   and   Mulder,   (Tr.    77-78,   121-122,   123-126).   See

Richardson v. Perales, 402 U.S. at 399 (1971).

     Moreover, in support of her deficient argument that the ALJ’s

December 2018 decision is not supported by substantial evidence,

Plaintiff simply argues “the combined effects of [Plaintiff’s]

                                    16
physical and mental impairments, reflect that she could not perform

a wide range of even sedentary work on a regular and sustained

basis.” [DE 13-1, at 7]. Contrary to Plaintiff’s unsupported

arguments, the ALJ provided a reasonable RFC finding with a

thorough six-page evaluation of Plaintiff’s alleged impairments

that is supported by substantial evidence, as set forth above.

(Tr. 17-22: Finding No. 7).

     Plaintiff further argues that the ALJ did not consider the

effects of her subjective complaints in assessing her RFC. [DE 13-

1, at 8-9]. As noted, the Court has addressed Plaintiff’s arguments

as to the ALJ’s reasonable evaluation of the evidence earlier in

the discussion of the relevant substantial evidence set forth

above. Plaintiff’s argument, which purports to challenge the ALJ’s

treatment of lay testimony and application of the so-called “two-

step process” under Social Security Ruling 96-7p, are in essence

challenges to the ALJ’s finding that Plaintiff’s statements as to

the intensity, persistence, and limiting effects of her symptoms

were not supported by the record.

     However, the ALJ’s analysis of Plaintiff’s symptom complaints

is entitled to particular deference from this Court. The Court’s

inquiry “as is usually true in determining the substantiality of

evidence, is case-by-case,” and “defers to the presiding ALJ, who

has seen the hearing up close.” Biestek, 139 S.Ct. at 1157; see

also Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th Cir.

                                17
2003). As set forth, in part, above, Plaintiff’s overall treatment

records and inconsistencies in the evidence through the date of

the ALJ’s decision detract from Plaintiff’s claims of disabling

symptoms. See Dyson v. Comm’r of Soc. Sec., 786 F. App’x 586, 588

(6th    Cir.   2019)   (unpublished)       (“[t]his   court   does   not   weigh

evidence, assess credibility or resolve conflicts in testimony –

that’s the ALJ’s job.”); see also 20 C.F.R. § 404.1529(c)(4)

(stating an ALJ must consider whether there are conflicts between

a claimant’s statements and the rest of the evidence). Because the

ALJ’s    findings      as    to   extent     of   Plaintiff’s    work-related

limitations     and    her   subjective     complaints   were   supported    by

substantial evidence, the Court shall affirm the ALJ’s decision.

See Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854-55 (6th Cir.

2010) (“Even if this Court might have reached a contrary conclusion

of fact, the Commissioner’s decision must be affirmed so long as

it is supported by substantial evidence.”).

       Of overarching importance, substantial evidence is the type

of evidence that would suffice, at trial, to avoid a directed

verdict. See NLRB v. Columbian Enameling & Stamping Co., 306 U.S.

292, 300 (1939). It is “more than a mere scintilla” and “means –

and means only – such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Biestek, 139 S. Ct.

at 1154 (internal quotation omitted). To override the agency’s

factual finding, therefore, a reviewing court “must find that the

                                       18
evidence not only supports [a contrary] conclusion, but compels

it.” I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992).

Plaintiff’s challenges to the ALJ’s findings fail under this

standard.

     For the foregoing reasons, the Commissioner’s final decision

is supported by substantial evidence and shall be affirmed by the

Court. Accordingly,

     IT IS SO ORDERED as follows:

     (1)    Plaintiff Lisa A. Dixon’s Motion for Summary Judgment

[DE 13] is DENIED;


     (2)    The Commissioner of Social Security’s Motion for Summary

Judgment [DE 17] is GRANTED; and


     (3)    A Judgment shall be entered contemporaneously herewith.


     This 24th day of May, 2021.




                                 19
